Citation Nr: 1505548	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-43 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, status post right hip replacement, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to February 1959. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the August 2014 Board hearing presided over by the undersigned Veteran's Law Judge.  

In September 2014, the Board remanded the case for further evidentiary development.  Following additional development, a December 2014 supplemental statement of the case was issued, and the case was returned to the Board for further appellate proceedings.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A right hip disability did not manifest in service or within the first post-service year, such disability is not etiologically related to service, and such disability is not proximately due to or aggravated by a service-connected disability.

2.  A low back disability did not manifest in service or within the first post-service year, such disability is not etiologically related to service, and such disability is not proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In September 2014, the Board remanded the case and directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's right hip and low back disabilities.  A VA examination was performed in November 2014, and the examiner provided the requested opinions regarding the etiology of the Veteran's right hip and low back disabilities and supported the opinions with adequate rationale.  Also, per the Board's remand directives, the AOJ requested that the Veteran identify and authorize the release of any private treatment records.  The Veteran's claim was readjudicated in a December 2014 supplemental statement of the case.  

For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication VCAA notice by letter in May 2009, in which the Veteran was notified of the evidence necessary to support the claims for service connection, to include on a secondary basis.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  The letter also discussed how VA determines the effective date and disability rating.  As such, VA has fulfilled its duty to notify.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded a VA examination in November 2014.  The examiner conducted a medical examination and provided sufficient information such that the Board can render an informed determination.  The Board finds that the examination in conjunction with the other medical and lay evidence is adequate for purposes of determining service connection.  

The Board acknowledges that there may be outstanding relevant private treatment records, to include records from Dr. M. S., Dr. C. L., and Dr. G. M.  In September 2014, VA sent the Veteran a letter requesting that the Veteran provide or identify and authorize the release of any private treatment records, to include the above-mentioned records.  However, the Veteran did not respond.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain these outstanding relevant private treatment records.  No additional actions were available or required of the VA.  The Veteran has been provided every opportunity to submit or authorize the release of these records.  The Board concludes VA has satisfied its duty to assist.

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the hearing, the case was remanded in order to obtain additional treatment records and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

During the appeal period the Veteran has been diagnosed with low back disabilities of degenerative arthritis, spinal stenosis, and spondylolisthesis, and with right hip osteoarthritis, status post right hip replacement.  See e.g., November 2014 VA examination.  Therefore, the Board finds that the Veteran currently has a right hip disability and a low back disability.  

There is no lay allegation or medical evidence to indicate that the Veteran's right hip and low back disabilities, to include arthritis, manifested in service, within the first post-service year, or are otherwise etiologically related to service.  Significantly, the evidence of record shows no complaints or treatment pertaining to the right hip or low back in service and until over three decades after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); see e.g., May 2004 Form 21-4142 (Veteran reported hip symptoms beginning in about 1997); November 2014 VA examination (Veteran states that back pain began in about 2004-2005).  Further, there is no evidence to indicate onset of arthritis of the right hip and low back in service or within the first post-service year, nor is there any lay or medical evidence to support continuity of symptomatology thereof since service.  Moreover, a VA examiner in November 2014 opined that it was less likely than not that the claimed disabilities were etiologically related to service as there was no evidence in the Veteran's service treatment records of complaint of or treatment for a hip or back condition.  While the absence of evidence in the service treatment records is not dispositive, the Board finds it significant that the Veteran has not asserted that the claimed disabilities began in or are related to service.  For these reasons, service connection for a right hip disability and a low back disability is not warranted on a direct basis, and the Veteran is not entitled to the presumption of service connection for right hip and low back arthritis under 38 C.F.R. § 3.303(b).  See 38 C.F.R. §§ 3.303, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran argues that his right hip and low back disabilities, to include arthritis, are secondary to his service-connected disabilities.  See e.g., March 2004 Veteran claim for arthritis; June 2009 Veteran statement.  The Veteran is service-connected for right foot fracture and deformity due to multiple fractures of the tarsal bone, right ankle ankylosis, and left foot strain associated with the right foot disability.  The Veteran argues, "Because of my right leg injury, it has caused a great deal of stress and tension to be placed on my right hip and lower back."  See June 2009 Veteran statement.  The Veteran also claims that his right leg being shorter than his left leg has caused unnatural strain and stress to the right hip and to the right side of his back.  See October 2009 notice of disagreement.  The Veteran also argues that his service-connected disabilities cause an altered gait, which has allegedly caused stress to right hip and back.  Id.  

The Veteran is certainly competent to provide evidence as to his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the determinations as to the etiology of a right hip disability and a low back disability are medical matters beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Veteran's lay allegations as to the cause of his right hip and low back disabilities are also not competent evidence, although the Veteran's competent observations may be useful to an expert in determining the etiology of the Veteran's right hip and low back disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinions that his current right hip and low back disabilities were caused or aggravated by his service-connected disabilities, to include as a result of an altered gait and/or leg length discrepancy therefrom, are of no probative value. 

The November 2014 VA examination is of probative value because the examiner performed an examination and based her opinion on review of the Veteran's claims file, on the Veteran's lay statements, and on review of medical literature, and she supported her opinion with adequate rationale.  Further, the examiner is a physician with the requisite medical expertise to render an opinion regarding the etiology of a right hip disability and a low back disability.  The examiner opined that it is less likely than not that the Veteran's right hip and low back disabilities were caused or aggravated by his service-connected right foot, right ankle, and left foot disabilities, to include as a result of an altered gait and/or leg length discrepancy therefrom.  The examiner stated that review of the mainstream medical literature does not support the claim that ankle injury with altered gait and/or leg length discrepancy causes or aggravates beyond the natural progress arthritis of the hip or lumbar disc disease, degenerative joint disease of the spine, and spinal stenosis.  The examiner stated that the Veterans hip and back condition are more likely the result of normal aging. 

The Board acknowledges that the Veteran has testified that Dr. S. diagnosed him with right hip arthritis and told him that the arthritis was probably from the Veteran's service-connected injuries.  See August 2014 Board hearing transcript at p. 5.  The Board also acknowledges that the Veteran has testified that Dr. M. diagnosed him with low back arthritis, told the Veteran that it is hard to say whether the arthritis is related to the service-connected injuries and then stated that the arthritis is related to the service-connected right foot injury.  See August 2014 Board hearing transcript at p. 15-16.  The Veteran is competent to report a contemporaneous medical diagnosis and opinion, and the Board finds that the Veteran is credible as to his reports of Dr. S.'s and Dr. M's opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

However, the Veteran did not report, and the medical evidence of record does not show, that Dr. S. and Dr. M. provided any rationale for these opinions.  Accordingly, Dr. S.'s opinion that the Veteran's right hip arthritis was caused by his service-connected disabilities is of less probative value than the November 2014 VA examiner's opinion, with rationale, regarding the etiology of the right hip disability.  Also, for these reasons, Dr. M.'s opinion that the Veteran's low back arthritis was caused by his service-connected right foot injury is of less probative value than the November 2014 VA examiner's opinion, with rationale, regarding the etiology of the low back disability.  

Thus, the preponderance of the evidence is against finding that the Veteran's right hip disability and low back disability are proximately due to or the result of the Veteran's service-connected disabilities.  Further, the preponderance of the evidence is against finding that the Veteran's right hip disability and low back disability worsened beyond the natural progress due to his service-connected disabilities.  Therefore, the Board finds that the Veteran's service-connected disabilities did not cause or aggravate his right hip and low back disabilities, and service connection is therefore not warranted on a secondary basis for both claims on appeal.  38 C.F.R. § 3.310.  

For the above reasons, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right hip disability and a low back disability.  Therefore, the benefit of the doubt provision does not apply, and the claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right hip disability, status post right hip replacement, is denied.  

Entitlement to service connection for a low back disability is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


